Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of V.M.H., R.L.H., E.A.H.,             Appeal from the 413th District Court of
 and J.T.H., Children                                   Johnson County, Texas (Tr. Ct. No.
                                                        D201305120).       Memorandum Opinion
 No. 06-16-00024-CV                                     delivered by Justice Moseley, Chief Justice
                                                        Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED AUGUST 17, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk